             Case 16-36060-KRH                         Doc          Filed 07/23/19 Entered 07/23/19 08:17:32                                Desc Main
   Fill in this information to identify the case:                   Document      Page 1 of 7
Debtor 1                 Janice Dianne Thorpe
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Eastern District of Virginia
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1636060
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                      12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             8
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                            09/01/2019
                                                                                                                                             _____________


                                                                                                  New total payment:
                                                                                                                                             749.96
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      0 ____
                                                                    ____ 3 ____
                                                                            5 ____
                                                                                7

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           143.06                                                                                 184.38
                Current escrow payment: $ _________________                                                 New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1
                     Janice Dianne Thorpe                                                        1636060
      Case 16-36060-KRH   Middle NameDoc   Filed
                                             Last Name07/23/19    Entered 07/23/19
            ________________________________________________________
      Debtor 1
            First Name
                                                                          Case number (if08:17:32          Desc Main
                                                                                         known) ______________________

                                            Document           Page 2 of 7
 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Edina Hadzic
      ______________________________________________________________
      Signature
                                                                                      07/23/2019
                                                                                Date _______________




 Print:______________________________________________________________
        HADZIC, EDINA                                                            VP Loan Documentation
                                                                                ____________________________________________________________
        First Name              Middle Name           Last Name                 Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                  Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                      State        ZIP Code



                     800-274-7025                                                NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                        ____________________________________________________________
                                                                                Email




Official Form 410S1                                     Notice of Mortgage Payment Change                                              page 2
          Case 16-36060-KRH           Doc       Filed 07/23/19           Entered 07/23/19 08:17:32        Desc Main
                       UNITED STATES   BANKRUPTCY
                                 Document Page 3 of 7 COURT
                                                      Eastern District of Virginia


                                                   Chapter 13 No. 1636060
                                                   Judge: Kevin R. Huennekens

In re:
Janice Dianne Thorpe
                                         Debtor(s).

                                         CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before July 24, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                           By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   Janice Dianne Thorpe
                                   3200 Hargrove Ave

                                   Richmond VA 23222



                                  By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   N/A




Debtor’s Attorney:                By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   Stephen F. Relyea
                                   Boleman Law Firm, P.C.
                                   PO Box 11588

                                   Richmond VA 23230


                                  By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   N/A




Trustee:                          By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   Suzanne E. Wade

                                   P.O. Box 1780

                                   Richmond VA 23218-1780

                                                         _______________________________________________
                                                         /s/Edina Hadzic
                                                          VP Loan Documentation
                                                          Wells Fargo Bank, N.A.
         Case 16-36060-KRH                   Doc               PERF
                                                  Filed 07/23/19   Entered 07/23/19 08:17:32 Desc Main
                                                   Document
                                 Return Mail Operations          Page 4 ofEscrow
                                                                           7     Review Statement
                                 PO Box 14547
                                                                                          For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                          Statement Date:                                      July 11, 2019
                                                                                          Loan number:
                                                                                          Property address:
                                                                                                3200 HARGROVE AVE
                                                                                                RICHMOND VA 23222-4115


                                                                                          Customer Service
                                                                                                 Online                          Telephone
                                                                                                 wellsfargo.com                  1-800-340-0473
          JANICE J THORPE
                                                                                                 Correspondence                  Hours of operation
          3200 HARGROVE AVE                                                                      PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          RICHMOND VA 23222-4115                                                                 Des Moines, IA 50306
                                                                                                 To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $370.37
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the September 1, 2019 payment, the contractual portion
        of the escrow payment increases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  08/01/2019 payment date   the 09/01/2019 payment
                                                                                                Option 1: No action required
 Principal and/or interest                  $565.58                   $565.58

 Escrow payment                             $143.06                   $184.38               Starting September 1, 2019 the new contractual
 Total payment amount
                                                                                            payment amount will be $749.96
                                           $708.64                   $749.96

       Option 2                  Pay the shortage amount of $370.37
                                  Previous payment through New payment beginning with
                                  08/01/2019 payment date   the 09/01/2019 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                  $565.58                   $565.58

 Escrow payment                             $143.06                   $153.52               Starting September 1, 2019 the new contractual
 Total payment amount                                                                       payment amount will be $719.10
                                           $708.64                   $719.10




                                                      See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $370.37 to the address that appears on this coupon.
  JANICE J THORPE
                                                                  This payment must be received no later than September 1, 2019.


              Wells Fargo Home Mortgage
              PO Box 105632
              Atlanta, GA 30348-5632




        708                            8 10 02 00070864 00071910 00107901 00037037 1
                                                                                                                                               Page 2 of 3
           Case 16-36060-KRH                   Doc       Filed 07/23/19 Entered 07/23/19 08:17:32    Desc Main
                                                                                                Loan Number:
                                                         Document      Page 5 of 7
     Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $849.56. For the coming year, we expect the amount paid from escrow to be
$1,842.19.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                      01/17 - 12/17     09/17 - 08/18        09/18 - 07/19   09/19 - 08/20
                                                                                                                       # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                               $794.32           $815.63            $849.56        $862.18       ÷         12        =           $71.85
Property insurance                           $879.71          $1,116.29             $0.00        $980.01       ÷         12        =           $81.67
Total taxes and insurance                  $1,674.03          $1,931.92           $849.56       $1,842.19      ÷         12        =         $153.52
Escrow shortage                                $0.00             $0.07             $138.33       $370.37       ÷         12        =          $30.86**

Total escrow                               $1,674.03          $1,931.99           $987.89       $2,212.56      ÷         12        =         $184.38


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance August, 2020                                       -$334.41         table)

Bankruptcy adjustment‡                                                 +            $271.08

Minimum balance for the escrow account†                                 -          $307.04          (Calculated as: $153.52 X 2 months)


Escrow shortage                                                        =           -$370.37


‡
 This adjustment of $271.08, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
           Case 16-36060-KRH                     Doc        Filed 07/23/19 Entered 07/23/19 08:17:32 Desc Main Page 3 of 3
                                                            Document      Page 6 of 7              Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from September, 2019 to August, 2020
                                             What we
              Payments to                    expect to                                                               Projected escrow        Balance required
Date            escrow                        pay out        Description                                                 balance              in the account
Aug 2019                                                     Starting balance                                              -$334.46                     $306.99
Sep 2019               $153.52                     $0.00                                                                   -$180.94                     $460.51
Oct 2019               $153.52                     $0.00                                                                    -$27.42                     $614.03
Nov 2019               $153.52                   $431.09     HENRICO COUNTY (W)(R)                                         -$304.99                     $336.46
Dec 2019               $153.52                     $0.00                                                                    -$151.47                    $489.98
Jan 2020               $153.52                     $0.00                                                                      $2.05                     $643.50
Feb 2020               $153.52                     $0.00                                                                    $155.57                     $797.02
Mar 2020               $153.52                     $0.00                                                                    $309.09                     $950.54
Apr 2020               $153.52                     $0.00                                                                    $462.61                    $1,104.06
May 2020               $153.52                   $431.09     HENRICO COUNTY (W)(R)                                          $185.04                     $826.49
Jun 2020               $153.52                     $0.00                                                                    $338.56                     $980.01
Jul 2020               $153.52                     $0.00                                                                    $492.08                    $1,133.53
Aug 2020               $153.52                   $980.01     NATIONWIDE INS                                                -$334.41                    $307.04

Totals            $1,842.24                     $1,842.19



  Part 4 - Escrow account history
Escrow account activity from September, 2018 to August, 2019
                       Deposits to escrow                       Payments from escrow                                                   Escrow balance
   Date       Actual      Projected Difference              Actual   Projected Difference            Description           Actual         Projected Difference
Sep 2018                                                                                          Starting Balance          -$356.88        $286.05        -$642.93
Sep 2018         $0.00            $143.06      -$143.06        $0.00            $0.00    $0.00                              -$356.88        $429.11        -$785.99

Oct 2018       $135.27            $143.06         -$7.79       $0.00            $0.00    $0.00                              -$221.61         $572.17       -$793.78

Nov 2018       $143.06            $143.06         $0.00      $418.47        $418.47      $0.00    HENRICO COUNTY (W)(R)     -$497.02        $296.76        -$793.78

Dec 2018       $143.06            $143.06         $0.00        $0.00            $0.00    $0.00                              -$353.96        $439.82        -$793.78

Jan 2019       $143.06            $143.06         $0.00        $0.00            $0.00    $0.00                              -$210.90        $582.88        -$793.78

Feb 2019       $143.06            $143.06         $0.00        $0.00            $0.00    $0.00                               -$67.84        $725.94        -$793.78

Mar 2019       $143.06            $143.06         $0.00        $0.00            $0.00    $0.00                                $75.22        $869.00        -$793.78

Apr 2019       $143.06            $143.06         $0.00        $0.00            $0.00    $0.00                               $218.28       $1,012.06       -$793.78

May 2019       $143.06            $143.06         $0.00      $431.09        $418.47      $12.62   HENRICO COUNTY (W)(R)      -$69.75        $736.65        -$806.40

Jun 2019       $143.06            $143.06         $0.00        $0.00            $0.00    $0.00                                $73.31        $879.71        -$806.40

Jul 2019       $429.18            $143.06       $286.12        $0.00            $0.00    $0.00                               $502.49       $1,022.77       -$520.28
(estimate)

Aug 2019       $143.06            $143.06         $0.00      $980.01        $879.71     $100.30   NATIONWIDE INS            -$334.46        $286.12        -$620.58
(estimate)

Totals        $1,851.99          $1,716.72      $135.27     $1,829.57      $1,716.65    $112.92




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18
Case 16-36060-KRH   Doc   Filed 07/23/19 Entered 07/23/19 08:17:32   Desc Main
                          Document      Page 7 of 7
